Exhibit 10.5

 

AGREEMENT NO.                    DATED MAY 5, 2003

 

This Agreement is made on May 5th 2003 between MEDIS TECHNOLOGIES LTD., a
Delaware company (hereinafter the “SELLER”) and GENERAL DYNAMICS C4 Systems,
Incorporated, a Delaware company, (hereinafter the “PURCHASER”) (collectively
hereinafter “the Parties”).

 

WHEREAS, the SELLER is developing a unique direct liquid fuel system to power
portable electronics devices, which is planned to be a secondary power system
(the “Power Pack”); and

 

WHEREAS, the Purchaser is developing a certain ruggedized PDA system (the
“Military PDA”) for military use for which Purchaser requires a secondary
charging device; and

 

WHEREAS, the Parties desire to cooperate in the development of an pre-production
prototype of a specific application of the Power Pack for Purchaser’s Military
PDA, generally in accordance with the technical requirements set forth in Annex
1 to this Agreement (the ‘“Specifications”),

 

NOW THEREFORE, it is hereby agreed and declared by and between the parties as
follows;

 


ARTICLE 1   OBJECT

 

The SELLER agrees to use commercially reasonable efforts to design and develop
the pre-production prototype Power Pack for the Military PDA generally in
accordance with the Specifications and the Program Schedule set forth in Annex 2
(“SOW”) and the Purchaser agrees to make payments to the Seller in accordance
with the payment milestones set forth herein, all in accordance wrath the terms
and conditions hereinafter specified. For purposes of final acceptance, the
pre-production prototype is defined as a qualifiable product, subject to final
design iterations that may be implemented by Seller after the field-testing
process is completed.


 


ARTICLE 2   PRICES AND PAYMENT TERMS


 


2.1                                 THE TOTAL PURCHASE PRICE OF THIS AGREEMENT
IS FIVE HUNDRED THOUSAND UNITED STATES DOLLARS (US$ 500,000), IT BEING
UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE MAY NOT COVER THE ENTIRE COSTS OF
SELLER IN THE PERFORMANCE OF THIS AGREEMENT.


 


2.2                                 THE TOTAL PURCHASE PRICE SHALL BE PAID AS
FOLLOWS:


 


(A)                              AN INITIAL PAYMENT BASED UPON MEDIS PROVIDING
ITS PRELIMINARY DETAILED PRODUCT SPECIFICATION ONE WEEK AFTER AGREEMENT
SIGNATURE US$ 100,000 (THIS IS COVERED IN 2.3 SO REDUNDANT).


 


(B)                                UPON COMPLETION OF MILESTONE 1 IN THE SOW, AN
ADDITIONAL PAYMENT OF US$ 50,000;


 


(C)                                UPON COMPLETION OF MILESTONE 2 IN THE SOW,
BUT NO SOONER THAN JANUARY 10, 2004 AN ADDITIONAL PAYMENT OF US$ 100,000;


 

--------------------------------------------------------------------------------


 


(D)                               UPON COMPLETION OF MILESTONE 3 IN THE SOW, BUT
NO SOONER THAN JANUARY 10, 2004 AN ADDITIONAL PAYMENT OF US$ 25,000;


 


(E)                                 UPON COMPLETION OF MILESTONE 4 IN THE SOW,
BUT NO SOONER THAN JANUARY 10, 2004 AN ADDITIONAL PAYMENT OF US$ 25,000;


 


(F)                                 UPON COMPLETION OF MILESTONE 5 IN THE SOW,
BUT NO SOONER THAN JANUARY 10, 2004 AN ADDITIONAL PAYMENT OF US$ 50,000;


 


(G)                                UPON COMPLETION OF MILESTONE 6 IN THE SOW,
BUT NO SOONER THAN JANUARY 10, 2005 AN ADDITIONAL PAYMENT OF US$ 50,000;


 


(H)                               UPON COMPLETION OF MILESTONE 7 IN THE SOW, BUT
NO SOONER THAN JANUARY 10, 2005 AN ADDITIONAL PAYMENT OF US$ 50,000;


 


(I)                                    UPON COMPLETION OF MILESTONE 8 IN THE
SOW, BUT NO SOONER THAN JANUARY 10, 2005 AN ADDITIONAL PAYMENT OF US$ 50,000.


 


2.3                                 ALL PAYMENTS WILL BE MADE NET THIRTY (30)
DAYS FROM RECEIPT OF INVOICE AND CERTIFICATE OF MILESTONE COMPLETION SIGNED BY
SELLER’S PROGRAM MANAGER. ALL PAYMENTS WILL BE MADE IN FREELY TRANSFERABLE
UNITED STATES DOLLARS NET AND FREE FROM ANY WITHHOLDING OR OTHER TAXES TO THE
ACCOUNT OF SELLER DESIGNATED BY SELLER TO PURCHASER IN WRITING FROM TIME TO
TIME. IN THE EVENT PURCHASER SECURES THIRD PARTY FUNDING IN SUPPORT OF THIS
DEVELOPMENT EFFORT OR ALLOCATED ADDITIONAL INTERNAL R&D FUNDS, PURCHASER AGREES
TO ACCELERATE MILESTONE PAYMENTS TO THE EXTENT POSSIBLE BASED UPON ACTUAL
COMPLETION DATES.


 


ARTICLE 3   INSPECTION AND TESTS


 


3.1                                 INSPECTION AND ACCEPTANCE OF THE
DELIVERABLES SHALL BE CARRIED OUT IN ACCORDANCE WITH SELLER’S QUALITY ASSURANCE
REQUIREMENTS FOR SUCH GOODS AND SELLER’S STANDARD CERTIFICATE OF INSPECTION AND
ACCEPTANCE SHALL BE ISSUED WITH RESPECT TO SAME.


 


3.2                                 THE PURCHASER MAY SEND REPRESENTATIVES TO
OBSERVE THE ACTIVITY OF SELLER IN THE DEVELOPMENT AND TEST OF THE PRE-PRODUCTION
PROTOTYPE TO BE DELIVERED HEREUNDER. THE SELLER SHALL PROVIDE ALL THE REQUISITE
FACILITIES FOR THIS PURPOSE TO THE PURCHASER’S REPRESENTATIVES. SUBJECT TO
PROPRIETARY ELEMENTS OF THE ACTIVITY, THE PURCHASER’S REPRESENTATIVES WILL HAVE
FULL ACCESS TO THE RELEVANT DOCUMENTATION AND FACILITIES IN THIS REGARD. THE
PURCHASER’S REPRESENTATIVES WILL ACT AS OBSERVERS ONLY AND WILL NOT BE HELD
RESPONSIBLE FOR THE QUALITY OF INSPECTION AND ACCEPTANCE OF MATERIALS. THE
PURCHASER REPRESENTATIVES SHALL ABIDE BY THE SECURITY REQUIREMENTS IN FORCE AT
SELLER’S FACILITIES.


 


3.3                                 ALL THE TRAVELING, BOARD AND LODGING
EXPENSES OF THE PURCHASER’S REPRESENTATIVES SHALL BE DIRECTLY PAID FOR BY THE
PURCHASER, THOUGH SELLER WILL UPON REQUEST ASSIST IN THE ADMINISTRATIVE ASPECTS
OF ANY SUCH VISIT.


 


3.4                                 THE PURCHASER SHALL NOTIFY THE SELLER ABOUT
THE ARRIVAL OF ITS REPRESENTATIVES TO THE SELLER’S COUNTRY AT LEAST 7 DAYS IN
ADVANCE.

 

2

--------------------------------------------------------------------------------


 


ARTICLE 4   WARRANTY


 


4.1                                 THE SELLER WARRANTS THAT THE PRE-PRODUCTION
PROTOTYPE TO BE SUPPLIED UNDER THIS AGREEMENT SHALL BE FREE FROM DEFECTS IN
MATERIALS AND WORKMANSHIP AT THE TIME OF DELIVERY OF SAME TO PURCHASER.
NOTWITHSTANDING THE ABOVE, IT IS UNDERSTOOD THAT THE FINAL PRODUCT UNDER THIS
AGREEMENT IS A PRE-PRODUCTION PROTOTYPE AND NOT A FINAL PRODUCTION QUALITY
PRODUCT. IF WITHIN NINETY (90) DAYS OF THE DELIVERY OF A PROTOTYPE, IT IS PROVED
DEFECTIVE OR DEFICIENT IN ACCORDANCE WITH THIS WARRANTY, SELLER SHALL REPLACE OR
REPAIR SUCH ITEMS FREE OF ANY CHARGE TO PURCHASER.


 


4.2                                 IN CASE OF ANY DISCREPANCY IN QUALITY AS
REQUIRED UNDER 4.1 ABOVE THE PURCHASER SHALL GIVE SELLER WRITTEN NOTICE WITHIN
THE WARRANTY PERIOD SPECIFIED ABOVE AND RETURN THE ENGINEERING PROTOTYPE TO
SELLER FOR REPAIR. AFTER WHICH SELLER SHALL RETURN THE REPAIRED ITEM TO
PURCHASER. THE BALANCE OF THE WARRANTY PERIOD SHALL APPLY TO THE REPAIRED ITEM
STARTING FROM THE DATE OF PURCHASER’S WRITTEN NOTICE TO SELLER.


 


4.3                               THIS WARRANTY IS PURCHASER’S SOLE REMEDY IN
THE EVENT OF DEFECT IN THE PRE-PRODUCTION ENGINEERING PROTOTYPE TO BE SUPPLIED
UNDER THIS AGREEMENT AND IS IN LIEU OF ANY OTHER WARRANTY EXPRESS OR IMPLIED
(INCLUDING WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE).
SELLER’S SOLE RESPONSIBILITY IN THE EVENT OF SUCH DEFECT SHALL BE TO REPAIR OR
REPLACE THE AFFECTED ITEM AS SOT FORTH ABOVE. IN NO EVENT WILL EITHER PARTY HAVE
ANY LIABILITY IN CONNECTION WITH THIS AGREEMENT FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES.


 


ARTICLE 5   FORCE MAJEURE

 

Force Majeure in this Agreement shall mean any circumstances beyond the
reasonable control of the affected Party, preventing complete or partial
fulfillment by such Party of its obligations under this Agreement and shall
include without limitation fire, acts of nature, war, military operations of any
character, blockade, and the like. The time stipulated for fulfillment of the
respective obligations shall be automatically extended for a period, equal to
that during which such circumstances remain in force, provided that a written
notice is sent by the Party for whom it becomes difficult to meet its
obligations not later than 14 days from the occurrence of any such circumstances
and similarly another notice of its cessation is sent on cessation.


 


ARTICLE 6   CANCELLATION OF AGREEMENT


 


6.1                                 THE PURCHASER SHALL HAVE THE RIGHT TO CANCEL
THIS AGREEMENT FOR ITS CONVENIENCE BY THIRTY (30) DAYS WRITTEN NOTICE TO SELLER
IN WHICH WENT PURCHASER SHALL ONLY BE OBLIGATED TO PAY TO SELLER THE AMOUNT OF
THE NEXT MILESTONE PAYMENT THAT WOULD BE DUE SAVE FOR SUCH CANCELLATION.


 


6.2                                 THE PURCHASER WILL BE ENTITLED TO CANCEL
THIS AGREEMENT FOR DEFAULT IF SELLER FAILS TO USE COMMERCIALLY REASONABLE
EFFORTS TO MEET THE MILESTONES SET FORTH HEREIN. IN SUCH CASE, PURCHASER WILL BE
ENTITLED AS ITS SOLE REMEDY TO A REFUND OF ANY MONIES PAID TO SELLER HEREUNDER
TO THE DATE OF SUCH CANCELLATION.


 

3

--------------------------------------------------------------------------------


 


ARTICLE 7   COMING INTO FORCE

 

This agreement will come into force immediately upon the occurrence of the
following:


 


(A)                              THE DATE OF SIGNING BY BOTH PARTIES;


 


ARTICLE 8   LAW AND DISPUTE RESOLUTION


 


8.1                                 THIS AGREEMENT SHALL BE GOVERNED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


8.2                                 ANY CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH THEREOF AND INDICATED AS SUCH IN
WRITING BY ANY ONE OF THE CONTRACTING PARTIES TO THE OTHER AND WHICH THE PARTIES
CANNOT SETTLE BY DIRECT NEGOTIATIONS SHALL BE SETTLED BY ARBITRATION IN NEW YORK
CITY IN ACCORDANCE WITH THE RULE OF ARBITRATION AND CONCILIATION OF THE AMERICAN
ARBITRATION ASSOCIATION. THE ARBITRATION SHALL BE HELD BEFORE A SOLE ARBITRATOR.


 


ARTICLE 9   ADDRESSES AND COMMUNICATIONS

 

All communications to the Purchaser are to be addressed to:

 

General Dynamics C4 Systems, Inc

 

Attention:

Michael Harris, Contracts Manager

Fax

(508) 880-1623

Email:

michael.harris@gdc4s.com

 

All communications to the SELLER to be addressed to:

 

Medis Technologies Ltd.

805 Third Avenue, 15th Floor

N.Y., N.Y. 10022

Attention:  Robert Lifton, CEO

Fax:  212-744-0385

Email:  robertl@broadviewnet.net

 

Copy to:

 

More Energy Ltd.

14 Shabazi Street, PO Box 132

Yehud Israel 56101

Attention:  Gennadi Finkelshtain, General Manger

Fax:  972 3 632 1671

Email:  more@medisel.co.il and jweiss@medisel.co.il


 


ARTICLE 10   RIGHTS IN KNOW HOW AND DATA

 

It is agreed that Seller will at all times maintain exclusive right and
ownership over the know how and data related to its direct liquid fuel cell
technology (“Seller Know How”), whether

 

4

--------------------------------------------------------------------------------


 

preexisting this Agreement or whether developed in part by Seller’s efforts
expended under this Agreement, as well as exclusive ownership over any new
related data based upon or derived from Seller Know How, regardless of the Party
generating such new data.


 


ARTICLE 11   RESERVED


 


ARTICLE 12   LIABILITIES

 

Each Party shall take full and sole responsibility for any injury to its
personnel and to any damage to its property however caused and each Party
hereunder indemnifies and holds the other Party harmless, to the full extent
lawful, from and against any losses, claims, expenses (including legal
expenses), damages or liabilities related to any personal injury to the
indemnifying party’s personnel agents or representatives or damage to the
indemnifying Party’s property arising in connection with the signature and/or
performance of this Agreement.


 


ARTICLE 13   EXCLUSIVE MARKETING RIGHTS

 

In consideration of entering into this joint covenant Seller (Medis
Technologies, Ltd. and its subsidiaries, including but not limited to More
Energy Ltd) hereby grants to Purchaser, with respect to Seller’s DLFC
technology, the exclusive marketing and sales right for the US Department of
Defense and Department of Homeland Security from the date of execution of this
Agreement through the period ending 31 December 2006, provided that Purchaser
uses commercially reasonable efforts during such time to identify and actively
promote opportunities for marketing and selling applications of the DLFC
technology in those markets.


 


ARTICLE 14   OTHER CONDITIONS


 


14.1                           AFTER THE SIGNING OF THE AGREEMENT, ALL PREVIOUS
NEGOTIATIONS AND CORRESPONDENCE RELATING TO THE PROVISIONS HEREIN SHALL BECOME
NULL AND VOID.


 


14.2                           ANY ALTERATIONS AND ADDITIONS TO THIS AGREEMENT
SHALL BE VALID ONLY IF THEY ARE GIVEN IN WRITING AND ARE SIGNED BY THE PERSONS
AUTHORIZED BY BOTH PARTIES FOR THIS PURPOSE.


 


14.3                           NEITHER PARTY SHALL HAVE THE RIGHT TO ASSIGN TO A
THIRD PERSON OR FIRM THEIR RIGHTS AND OBLIGATIONS ARISING OUT OF THIS AGREEMENT
OR IN CONNECTION THEREWITH, WITHOUT THE CONSENT IN WRITING OF THE OTHER PARTY.


 


14.4                           THE PARTIES UNDERSTAND THAT THE PURCHASER INTENDS
TO FUND MILESTONE PAYMENTS UNDER THIS AGREEMENT USING INTERNAL FUNDING AND, IF
AVAILABLE, FUNDING PROVIDED BY ONE OR MORE THIRD PARTIES, BUT CHANNELED THROUGH
THE PURCHASER. THE USE OF THIRD PARTY FUNDING SHALL HAVE NO AFFECT ON THE TERMS
OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 

5

--------------------------------------------------------------------------------


 


14.5                           THIS AGREEMENT HAS BEEN SIGNED IN TWO ORIGINALS -
ONE HAS BEEN RETAINED BY THE PURCHASER AND THE OTHER BY THE SELLER.

 

 

FOR THE SELLER:

 

FOR THE PURCHASER:

 

 

 

 

 

Medis Technologies Ltd.:

 

General Dynamics C4 Systems, Inc

 

 

 

 

 

BY:

/s/ Robert K. Lifton

 

BY:

 /s/ Michael J. Harris

5/5/03

 

 

 

 

 

NAME:

 

Robert K. Lifton

 

NAME:

 

Michael J. Harris

 

 

 

 

 

TITLE:

 

Chairman and CEO

 

TITLE:

 

Sr. Manager of Contracts

 

6

--------------------------------------------------------------------------------


 

Statement Of Work And Schedule
Medis Technologies, acting through More Energy Ltd./GD

 

The following sets forth the activities and goals of the Parties in the
development by More of a Power Pack for the ruggedized PDA of GDC4S.

 

A.     More will use reasonable commercial efforts to develop and test the Power
pack discussed hereunder.

 

B.      Each party will designate a Program manager and point of contact. The
parties will carry out periodic program management reviews to discuss the
progress of the development efforts by More in accordance with the Schedule
below.

 

C.      The development effort by More, and support by GD, as well as the
Schedule for same, shall generally be as follows;

 

(1)        MILESTONE 1 (ARO + 6 WEEKS) — DEFINITION OF POWER PACK SPECIFICATION
AND TEST PLAN;

 

(2)        MILESTONE 2 (ARO + 5 MONTHS) — PRELIMINARY DESIGN REVIEW (TO INCLUDE
IMPLEMENTATION OF INDEPENDENT ORIENTATION; POWER MANAGEMENT SYSTEM, AND
SELECTION OF CARTRIDGE IMPLEMENTATION DESIGN); ONE WEEK PRIOR TO PDR MORE WILL
DELIVER DRAFT PRELIMINARY DESIGN TO GD;

 

(3)        MILESTONE 3 (ARO + 7 MONTHS) — TESTING BEGINS ON FIRST PROTOTYPE IN
MORE FACILITY (GD REPRESENTATIVE MAY OBSERVE);

 

(4)        MILESTONE 4 (ARO + 9 MONTHS) — COMPLETION OF TESTS AND REPORT OF
RESULTS TO GD.

 

(5)        MILESTONE 5 (ARO + 10 MONTHS) — UPDATED DESIGN AND PMR AT GD.

 

(6)        MILESTONE 6 (ARO + 13) DELIVERY OF FINAL PROTOTYPE FOR TESTING AT GD.

 

(7)        MILESTONE 7 (ARO + 14 MONTHS) — PMR AT GD ON TEST RESULTS AND FINAL
ITERATION PROGRAM DEFINITION.

 

(8)        MILESTONE 8 (ARO + 17) DELIVERY OF PRE-PRODUCTION PROTOTYPE FOR FIELD
TESTING WITH CUSTOMER.

 

It is agreed that the dates hereinabove set forth are based on the receipt by
Seller of payments that correspond to the Milestone dates. If those payments are
delayed for any reason, the Seller, in addition to any other rights it might
have, will be entitled to modify this schedule by written notice to Purchaser.

 

6/3/2002

 

7

--------------------------------------------------------------------------------